

ASSIGNMENT AND ASSUMPTION AGREEMENT


THIS ASSIGNMENT AND ASSUMPTION AGREEMENT (hereinafter, "Agreement") is made and
entered into this 12th day of January, 2009 (hereinafter, “Effective Date”) by
and between Trussnet Capital Partners (HK) Ltd. (hereinafter, “Assignor”) and
LED Power, Inc., a Nevada corporation (hereinafter, “Assignee”).


RECITALS


WHEREAS, in December 2008, Assignor and Jumbo Power Technology Ltd., Liao
Pheng-Piao, and Liu Chih-Chun (collectively, the “Licensors”) entered into an
exclusive license agreement (as attached hereto as Exhibit A) whereby the
Licensors agreed to license exclusively to Assignor the rights to certain
intellectual property in relation to the production of LED products
(hereinafter, the “License Agreement”);


WHEREAS, Assignor desires to assign to Assignee, and Assignee desires to assume
from Assignor, the License Agreement (hereinafter, “Assignment/Assumption”);


NOW, THEREFORE, for and in consideration of the mutual covenants contained
herein, the parties hereby agree as follows


AGREEMENT


1.            Assignment, Assumption, and Novation.


1.1           On the Effective Date, Assignor hereby assigns, transfers and
conveys to Assignee all of Assignor’s rights, title, and interest in, to and
under the License Agreement.


1.2           On the Effective Date, (i) Assignee unconditionally assumes and
shall promptly, fully, completely and faithfully keep, fulfill, observe, perform
and discharge each and every covenant and obligation that may become performable
under the License Agreement; and (ii) Assignee shall be bound by all of the
terms and conditions of the License Agreement.


1.3           On the Effective Date, Assignee by this Agreement becomes entitled
to all right, title and interest of Assignor in and to the License Agreement as
if Assignee were an original party to the License Agreement.


2.            Assignment Fees. In consideration for the Assignment/Assumption,
Assignee shall issue to Assignor or its designee 9,000,000 shares of common
stock of Assignee.


3.            Representations and Warranties by Assignors.


3.1           Assignor is duly organized, validly existing and in good standing
under its jurisdiction of organization.


3.2           Assignor has all necessary power and authority to execute and
deliver this Agreement and exhibits attached hereto, and to perform its
obligations hereunder and thereunder, and no other action on the part of
Assignor is required in connection therewith.  This Agreement has been duly
executed and delivered by the Assignor and constitutes the legal, valid, and
binding obligation of the Assignor, enforceable against it in accordance with
its terms, and has been approved by the officers and board of the Assignor,
which are the only approvals required for the consummation of the assignment by
the Assignor.  Upon the execution and delivery by the Assignor of the Agreement
and exhibits attached hereto, the Agreement will constitute the legal, valid,
and binding obligations of the Assignor, enforceable against them in accordance
with their respective terms.
 
 
1

--------------------------------------------------------------------------------

 
 
3.3           Assignor owns all right, title and interest to the License
Agreement.  No authorization, approval, notice, license or consent, and no
registration or filing with, any governmental or regulatory official, body or
authority is required in connection with the execution, delivery and performance
of this Agreement or the exhibits attached hereto by the Assignor.


4.            Indemnification.


4.1           Assignor shall indemnify and hold Assignee harmless from any and
all claims, demands, causes of action, losses, costs (including, without
limitation, court costs and attorneys' fees), liabilities or damages of any kind
or nature whatsoever that Assignee may sustain by reason of Assignor’s breach or
non-fulfillment (whether by action or inaction), at any time, of any
representation, covenant or obligation under this Agreement.


4.2           Assignee shall indemnify and hold Assignor harmless from any and
all claims, demands, causes of action, losses, costs (including, without
limitation, court costs and attorneys' fees), liabilities or damages of any kind
or nature whatsoever that Assignor may sustain by reason of Assignee’s breach or
non-fulfillment (whether by action or inaction), at any time, of any
representation, covenant or obligation under this Agreement.


5.            Confidentiality.  The parties hereto agree to keep this Agreement
and the information contained herein strictly confidential except as required to
be disclosed by federal or state securities laws.  Any breach of the
restrictions set forth in this Section may cause irreparable harm to the
nonbreaching party.  Any such breach will entitle the nonbreaching party to
injunctive relief in addition to all legal remedies.


6.            Miscellaneous.  This Agreement shall be interpreted and enforced
under the laws of the State of Nevada, without regard to its conflict of law
principles. For all disputes arising out of this Agreement, the parties consent
to the jurisdiction and venue of the courts located in the state of Nevada. This
Agreement shall be construed without regard to the party or parties responsible
for its preparation and shall be deemed to have been prepared jointly by the
parties.  All headings in this Agreement are included solely for convenient
reference, and shall not affect its interpretation.  If any provision of this
Agreement is determined by a court to be unenforceable as drafted, that
provision shall be construed in a manner designed to effectuate its purpose to
the greatest extent possible under applicable law, and the enforceability of
other provisions shall not be affected.  This Agreement supersedes any prior and
contemporaneous agreements whether oral or written between the parties
concerning its subject matter.  The waiver of one breach or default or any delay
in exercising any rights will not constitute a waiver of any subsequent breach
or default.  No term of this Agreement shall be considered waived and no breach
excused by either party unless made in writing.  No consent, waiver, or excuse
by either party, express or implied, unless in writing, shall constitute a
subsequent consent, waiver or excuse.


(Signature Pages Immediately Follow)
 
 
2

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have executed this Agreement the day and year
first above written.


ASSIGNOR:
 
 
ASSIGNEE:
TRUSSNET CAPITAL PARTNERS (HK)
LTD.
 
LED POWER, INC.
     
By:
   
By:
 
Colin Tay, Director
 
               Robert Jennings, President

 
 
3

--------------------------------------------------------------------------------

 
 
EXHIBIT A


Exclusive License Agreement
 
 
4

--------------------------------------------------------------------------------

 